Citation Nr: 0628731	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
calculated in the amount of $11,495, to include the question 
of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 determination of the 
Committee on Waivers and Compromises (Committee) at the VA 
Regional Office (RO) in Louisville, Kentucky.  In September 
2005, the veteran testified at a Travel Board hearing.  In 
December 2005, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran received earned income which he did not 
promptly report to VA.

2.  Based on the reported income, the veteran's VA pension 
benefits were retroactively adjusted; this action resulted in 
the creation of an overpayment in the amount of$11,495.

3.  The overpayment was not due to the appellant's fraud, 
misrepresentation or bad faith.

4.  The creation of the debt is solely due to the fault of 
the veteran.  

5.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended since veteran was 
not entitled to receive those benefits.

6.  The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

7.  There is no financial hardship in this case.


CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits at issue is 
a valid indebtedness.  38 U.S.C.A. § 5112(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.500, 
3.501, 3.660 (2005).

2.  The recovery of the overpayment of VA improved pension 
benefits in the amount of $11,495 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

In an August 1992 rating decision, the RO determined that the 
veteran was entitled to nonservice-connected pension 
benefits.  The veteran was notified that he had been awarded 
improved pension benefits via a January 1993 letter.  He was 
provided a VA Form 21-8768 which informed him that the rate 
of pension paid to a veteran depended on the amount of family 
income and the number of dependents, that he was obligated to 
notify VA immediately if there was any change in income or 
net worth, that he was obligated to report all income from 
all sources, that any reduction or discontinuance of benefits 
caused by a change in income would be effective the first day 
of the month following the month the change occurred, and 
that a failure to notify VA of changes would result in an 
overpayment which would be subject to recovery.

Thereafter, the veteran submitted annual eligibility 
verification reports (EVRs) to show whether he had any 
income.  The veteran was furnished VA Forms 21-8768 in May 
1996 and in March 1997.  

In June 2000, the RO retroactively reduced the veteran's 
improved pension benefits based on information showing that 
the veteran had been employed and earning wages in the late 
1980's and also had interest income.  The veteran requested a 
waiver of the recovery of that overpayment.  He stated that 
he had been the victim of identity theft, that another person 
had used his Social Security number, and that he was not the 
person who earned the wages.  In a November 2000 
determination, the Committee waived $5,521 of the $7,321 
overpayment in question.  According to the waiver 
determination, a "share program" was undertaken with the 
Social Security Administration (SSA) which showed that the 
veteran had had no income.  In light of this finding, the 
waiver decision waived the portion of the overpayment derived 
from the alleged earned income.  The portion of the 
overpayment that was derived from the veteran's failure to 
timely report interest income remained.  This overpayment has 
been recouped.  

In January 2001, an EVR was received from the veteran.  He 
reported that he had earned no income from wages during 2000.  
He reported that his only income was $72 in 
interest/dividends.  In February 2001, the veteran was 
notified of his rate of improved pension benefits based on 
this EVR.  He was again provided a VA Form 21-8768, and was 
notified to timely report all income to VA.  

In January 2002, an EVR was received from the veteran.  He 
reported that he had earned no income from wages during 2000.  
He reported that his only income was $26.80 in 
interest/dividends.  However, information was received which 
showed that the veteran had earned income.  The veteran was 
notified that a debt of $11,495 had been created due to his 
failure to report income.  

VA outpatient treatment records showed that the veteran had 
been employed at Churchill Downs since 1999.  

In February 2003, the veteran reported that he had again been 
a victim of identity theft.  He reported that he had not 
received the income.  He submitted a financial status report 
(FSR) showing that he had $2450 in cash and a debt of $680.  
He requested a waiver of the recovery of the debt.  

In April 2003, the Committee denied the veteran's request for 
a waiver of the recovery of the debt at issue.  Although the 
Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, the 
Committee further determined that recovery of the overpayment 
of VA improved pension benefits would not be against equity 
and good conscience and, therefore, the debt was not waived.  
The veteran appealed this determination.

In May 2003, an FSR was received which showed that the 
veteran had monthly net income of $777 in his pension 
benefits and monthly expenses of $588.  He had $2700 in 
liquid assets.  The veteran stated that $2500 of his assets 
was for his future burial expenses.  In September 2005, 
another FRS was received.  The veteran reported that his net 
monthly income from his VA pension benefits was $846 and his 
monthly expenses were $792.  He reported $1500 in liquid 
assets.  In February 2006, an FSR was received.  It showed 
net monthly income of $878 and debts of $725.  He had 
monetary assets of $900 and a debt of $800.  

In September 2005, the veteran testified at a personal 
hearing.  At his personal hearing and in correspondence of 
record, the veteran presented his contentions.  The veteran 
again contends that another person has used his Social 
Security number and earned income which caused the majority 
of the overpayment.  At his personal hearing, he admitted to 
interest income as well as earned income as a dishwasher for 
at an establishment at Churchill Downs.  He indicated that 
this employment was minimal.  The veteran expressed that he 
had previously been told that he had an overpayment of $7,321 
and part of this overpayment was waived.  He indicated that 
he had paid the balance of $1,800.  

As previously noted, in a November 2000 determination, the 
Committee waived $5,521 of the $7,321 overpayment in 
question.  The determination reflects that the overpayment 
was created when the RO retroactively adjusted the veteran's 
improved pension benefits because he had received earned 
income as well as interest income in 1997.  The portion of 
the overpayment which remained has been paid.  The current 
overpayment is separate from the prior overpayment of $7,321.  
The current overpayment was created when the RO retroactively 
adjusted the veteran's improved pension benefits because he 
allegedly failed to report income in 1999 and 2000.  

The debt at issue has been recouped in full.  At his hearing, 
the veteran stated that he had at times been homeless and has 
no receipts or financial records. 

The Board recognizes that the veteran believes that he has 
been a victim of identity theft.  However, he has no 
information to submit in support of his contentions, as he 
indicated at his hearing.  Rather, the record shows that the 
veteran was in fact employed.  He admitted employment to VA 
treatment personnel and at his hearing.  Although he claims 
he received less income than he is been charged as having, he 
states that he has no receipts or other supporting financial 
documents.  He has not offered employers' statements, pay 
stubs, W-2 records, tax records, or anything of that kind.  

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be terminated if countable 
annual income exceeds applicable income limitations.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his/her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
wages are not excluded under 38 C.F.R. § 3.272.  The rate at 
which the veteran may be paid pension is reduced by the 
amount of the veteran's countable annual income.  38 C.F.R. § 
3.23.

The veteran was provided numerous VA Forms 21-8768.  He was 
told to provide VA with complete income information.  He 
failed to do so.  Even though he claims identity theft, the 
fact remains that the veteran earned income on his own.  He 
did not report it on his EVRs.  Rather, he indicated that he 
had no income.  

Based on the unreported income, the veteran's VA pension 
benefits were retroactively adjusted.  This action resulted 
in the creation of an overpayment at issue.  The veteran was 
clearly told that if he earned income, this earned income 
would reduce his award.  The debt was created when the 
veteran failed to promptly report income.  

Accordingly, the Board finds that the overpayment at issue in 
this case was properly created and is a valid debt. 

With regard to the claim for waiver, the Board finds that 
there is no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  In cases where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a).  In order to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a).  

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  As noted, it is the 
responsibility of the pension recipient to notify VA of all 
circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).

In this case, the veteran was repeatedly notified that it was 
his obligation to report all of his income.  The veteran was 
furnished very clear instructions by VA with regard to his 
obligation to report all income from all sources.  He was 
repeatedly given VA Forms 21-8768.  He chose not to report 
all of his income.  VA determines what income is excluded.  
As such, the veteran was solely at fault in the creation of 
the overpayment at issue.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits which he was not entitled to receive.  As 
such, recoupment of those benefits would not defeat the 
purpose of the benefit and would cause unjust enrichment to 
the debtor.  The Board emphasizes that the VA pension program 
has income limits and that any earned income of the veteran 
must be viewed as countable income for VA pension purposes.  
In this case the veteran received pension benefits without 
consideration of the income he had earned and not reported.  
As such, he was not entitled to the amount of the improved 
pension benefits he received for the time period in question.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran's income does not exceed his expenses.  
Further, the debt has been recouped and during the period 
when it was being recouped, the veteran did not report that 
his debts exceeded his income.  He has a debt, but his 
monetary assets exceed the amount of the debt.  In viewing 
the elements of equity and good conscience, the Board 
concludes that the negative evidence outweighs the positive 
evidence and that the facts in this case do not demonstrate 
that the recovery of the overpayment would be against equity 
and good conscience.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $11,495 is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


